In their motion for rehearing appellants insist that we erred in not reversing this case because of the alleged error in admitting testimony upon this instant trial which had been substantially given upon a former trial of these appellants in a case wherein they were charged with vagrancy in a different court. The record in this case presents no plea of former conviction or former jeopardy on behalf of appellants. There being no such plea before the trial court, we could not well sustain the objection mentioned. That certain evidence had been used against the accused at some other time and place, would not render it inadmissible per se. Illustrations might easily be multiplied of instances in which such evidence would be most material. The question as to the availability of a plea of former conviction of vagrancy, as a bar to a subsequent prosecution for keeping a disorderly house when the time covered by the evidence in each case is the same, was not before the trial court, because there was no plea setting up such former conviction, or asking that a conviction be not permitted in the instant case. In this condition of the record there is *Page 350 
nothing before us from which we could conclude that any error was committed by the trial court, and the motion for rehearing will be overruled.
Overruled.